                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

DONNY RAY HITE                                                                           PLAINTIFF


V.                                                CIVIL ACTION NO. 3:20-CV-162-MPM-DAS


COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT


                                                ORDER

        On June 14, 2021, United States Magistrate David A. Sanders issued a Report and

Recommendation (“R&R”) in this appeal from the unfavorable decision of the Commissioner of

Social Security regarding Hite’s application for Social Security disability benefits and/or

supplemental security income. Doc. #18. The R&R recommends that the decision be reversed and

remanded. No timely objections to the R&R were filed.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [21] is ADOPTED

as the order of the Court. The Commissioner’s decision is REVERSED and REMANDED for

further proceedings in accordance with the Report and Recommendation.

        SO ORDERED, this 29th day of June, 2021.

                                                 /s/ Michael P. Mills
                                                 UNITED STATES DISTRICT JUDGE
                                                 NORTHERN DISTRICT OF MISSISSIPPI
